NOTICE OF INFORMAL OR NON-RESPONSIVE AMENDMENT AFTER EXAMINER ACTION
The reply filed on December 27, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant fails to provide an election of one single disclosed species of compound of formula (I) for examination on the merits. In the reply filed December 27, 2021, Applicant elects the compound 4-(3-{[1-(3,4-difluorophenyl)propan-2-yl]amino}propyl)benzamide, which is not disclosed in the originally filed specification. Applicant fails to identify those portions of the as-filed disclosure that support such species as a single disclosed species of formula (I), and a full and complete consideration of the entirety of the as-filed disclosure fails to reveal any disclosure of such compound. The election, therefore, fails to satisfy the clear requirement that one single disclosed species of compound of formula (I) be selected for examination on the merits, as set forth at p.3 of the August 25, 2021 Requirement for Restriction/Election. See 37 C.F.R. §1.111. 
Applicant must, in reply to this action, elect one single disclosed species of compound of formula (I) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable, per the instructions required at p.3-4 of the August 25, 2021 requirement.
Since the above-mentioned reply appears to be bona fide, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 C.F.R. §1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. §133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 28, 2022